Order entered May 19, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00017-CR

                    CLYDE EARL TAYLOR, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 203rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F18-75930-P

                                  ORDER

     Before the Court is appellant’s May 17, 2021 third motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

on May 24, 2021.



                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE